Title: From George Washington to Moustier, 26 March 1788
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



Mount Vernon Mar: 26th 1788

I have received the letter wch your Excellency did me the honor of addressing to me by the hand of Mr Madison.
While I am highly gratified with the justice you do me in appreciating the friendly sentiments I entertain for the French Nation; I cannot avoid being equally astonished & mortifyed in learning that you had met with any subject of discontent or inquietude since your arrival in America. Be assured, Sir, as nothing

could have been more unexpected: so nothing can now give me greater pleasure than to be instrumental in removing (as far as might be in the power of a private citizen as I am) every occasion of uneasiness that may have occurred. I have even hoped, from the short time of your residence here, and the partial acquaintance you may have had with the characters of the persons, that a natural distance in behaviour, & reserve in address, may have appeared as intentional coldness & neglect. I am sensible that the apology itself, though it should be well founded, would be but an indifferent one—yet it would be better than none: while it served to prove that it is our misfortune not to have the same chearfulness in appearance, & facility in deportment, which some nations possess. And this I believe, in a certain degree, to be a real fact; and that such a reception is sometimes given by individuals as may affect a foreigner with very disagreeable Sensations, when not the least shadow of an affront is intended.
As I know the predilections of most of our leading characters for your Nation; as I had seen the clearest proofs of affection for your King given by the people of this country, on the birth of the Dauphin; as I had heard before the receipt of your letter that you had been received at your public audience by Congress, with all the marks of attention which had ever been bestowed upon a Representative of any Sovereign Power; And as I found that your personal character stood in the fairest point of light; I must confess, I could not have conceived that there was one person in public office in the United States capable of having treated with indifference, much less with indignity the representative from a Court with which we have ever been upon the most friendly terms. And confident I am that it is only necessary for such conduct to be known to be detested.
But in the mean, so ardently do I wish to efface any ill impressions that may have been made upon Your Excellency’s mind to the prejudice of the Public, by individuals; that I must again repeat, that I am egregiously deceived if the people of this Country are not in general extremely well affected to France. The prejudices against that Kingdom had been so rivetted by our English connection & English policy that it was sometime before our people could entirely get the better of them. This, however, was thoroughly accomplished in the course of the 

War—and I may venture to say that a greater revolution never took place in the sentiments of one people respecting another—Now as none of their former attachments have been revived for Britain, and as no subject of uneasiness has turned up with respect to France, any disgust or enmity to the latter would involve a mystery beyond my comprehension. For, I had always believed that some apparent cause, powerful in its nature & progressive in its operation, must be employed to produce a change in National Sentiments. But no prejudice has been revived, no jealousy excited, no interest adduced, and, in short, no cause has existed (to my knowledge) which could have wrought a revolution unfriendly to your Nation. If one or a few persons in New York have given a different specimen of thinking & acting; I rely too much upon your candor to apprehend that you will impute it to the American people at large.
I am happy to learn that your Excellency is meditating to strengthen the commercial ties that connect the two Nations: and that your ideas of effecting it by placing the arrangements upon the basis of mutual advantage coincide exactly with my own. Treaties which are not built upon reciprocal benefits are not likely to be of long duration. Warmly as I wish to second your views, it is a subject of regret that my little acquaintance with commercial affairs & my seclusion from public life, have not put me in a state of preparation to answer your several questions with accuracy. I will endeavor to inform myself of the most interesting particulars & shall take a pleasure in communicating the result.
At present I can only remark that I think the taste for many articles of French Merchandize is rather encreasing. Still there are three circumstances, which are thought to give the British Merchants an advantage over all others. 1st their extensive credit: (which, I confess; I wish to see abolished[)]. 2dly their having in one place Magazines containing all kinds of Articles that can be required: and 3dly their knowledge of the precise kind of Merchandize & fabric which are wanted.
For my own part I could wish as I have just observed to see the time when no credit should be given. Attention and experience in the American trade would enable the French Merchants, I apprehend, to accomodate our Markets in other respects. Between this Country & England many causes of irritation exist: and it is not impossible but that the ill-policy of the British Court 

may accelerate the removal of our trade into other channels. With sentiments of the greatest respect and consideration I have the honor to be Your Excellency’s Most Obedt Hble Servt

Go: Washington

